Citation Nr: 1750836	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, to include narcolepsy, and to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a cardiovascular disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter has otherwise been adjudicated through the RO in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2015.  In a February 2016 decision, the Board reopened the claim for service connection for abdominal pain, recharacterized the Veteran's heart claim as a cardiovascular disorder, and remanded all the claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  
2.  Abdominal pain is a chronic multisymptom illness of unknown etiology and has manifested to a compensable degree.

3.  The Veteran has been diagnosed with parasomnia, a sleep disorder with at least a partially explained etiology and not related to service.

4.  The Veteran's fatigue is not a separate or identifiable condition, but is a symptom of parasomnia and other mental health issues.

5.  The Veteran has been diagnosed with bradycardia, which is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for abdominal pain have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317, 4.114, Diagnostic Code 7347 (2017).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2017).

3.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2017).

4.  The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

The Veteran's service records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War, consistent with the provisions of 38 C.F.R. § 3.317(e)(1) (2017).  The Veteran contends that one or more of his claimed disorders may be related to environmental exposures during such service.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. §  3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To that end, the Board notes that laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. §  3.317(a)(2)(i)(B).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. §  3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

A.  Abdominal Pain

The Veteran reported abdominal pain during service in May 1996 and April 1997, with additional reports of rectal bleeding.  A flexible sigmoidoscopy in May 1997 showed no acute or chronic pathology.

Private treatment records dated after service in April 2000 show the Veteran reported epigastric discomfort, including the right and upper quadrants, noted to be somewhat colicky in nature.  The diagnosis was abdominal pain of unclear etiology.  VA records from January 2010 show the Veteran reported to the emergency room with upper right quadrant abdominal pain.  The discharge diagnosis was abdominal pain.  A November 2011 CT scan showed normal findings for the gall bladder, liver, spleen, pancreas, adrenal glands, and kidneys, and no urinary calculi or tract dilation were present.

Additional VA records from June 2014 show the Veteran reported sporadic right-sided abdominal pains which came and went without any pattern.  He stated they could occur several times a week and then not again for six months.  He was not able to discern any relationship to foods or other factors.  A March 2016 treatment record noted gastrointestinal symptoms, including abdominal pain, listed as an "undiagnosed illness" related to chemical exposure in the Persian Gulf.

A June 2016 VA examiner reviewed the record and stated that the Veteran's abdominal pain was a diagnosable but medically unexplained chronic multisymptom illness of an unknown etiology, noting that abdominal pain did not adhere to any pattern and that no etiology was found after a full evaluation.
In May 2017, a VA examiner stated that the Veteran had complaints of abdominal pain in service but that no pathology was found following a flexible sigmoidoscopy, and that there was no tangible evidence of an abdominal condition.

Based on the evidence, the Board finds that service connection for abdominal pain is warranted.  The Veteran is competent to report experiencing such pain, and his statements to that effect are credible as they have been generally consistent through the period in question and include statements made to medical professionals for the purposes of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Under 38 C.F.R. § 3.317(a)(2)(i)(B)(3), functional gastrointestinal disorders (including functional abdominal pain syndrome) are considered a medically unexplained chronic multisymptom illness, which is how the Veteran's condition was characterized by the June 2016 VA examiner.  

Thus, the Board finds that the Veteran's abdominal pain is a chronic multisymptom illness of unknown etiology which has manifested to a compensable degree and is therefore presumed to be associated with his service in Southwest Asia, and service connection is granted.

B.  Sleep Disorder and Fatigue

The Veteran contends that he has a sleep disorder, to include narcolepsy, related to his service.  Notably, narcolepsy is a specific condition and has not been diagnosed.

Service treatment records are negative for any specific complaints, treatments, or diagnoses pertaining to a sleep disorder.  The earliest documentation regarding sleep-related complaints is in VA records from November 2010.  The Veteran reported at that time that he wakes up "mean" if touched or physically awakened, and that he had altercations with the police as a result of this issue.  An April 2011 sleep study noted abnormal sleep architecture.  There were multiple brief awakenings at sleep onset, and multiple awakenings throughout the night, along with reduced slow wave and REM sleep.  There were at least two abrupt awakenings from slow wave sleep, with at least one being associated with a startle response and relevant to a non-REM parasomnia.

Parasomnia is a category of sleep disorders in which abnormal physiological or behavioral events occur during sleep due to inappropriately timed activation of physiological systems.  See Dorland's Illustrated Medical Dictionary 1402 (31st ed. 2007).  VA records from November 2011 noted that the Veteran's history was consistent with non-REM parasomnia and confusional arousal, and that there may be a posttraumatic stress disorder component but it was unclear how much of a role this was playing.

VA records from March 2016 show the Veteran reported restless sleep with awakenings, and list sleep disturbance as an "undiagnosed illness" related to chemical exposure in the Persian Gulf.  However, this assessment is not supported by any accompanying rationale, and does not address the April 2011 sleep study or the diagnosis of parasomnia.  Therefore, it holds no probative value.

VA records reflect some history of treatment for mental health, and a July 2017 VA examiner stated that the Veteran's parasomnia was a diagnosable chronic multisymptom illness more than likely due to his mental health issues.

Based on the evidence, service connection is not warranted for a sleep disorder.  The diagnosis of parasomnia is known condition with at least a partially explained etiology and has been related to a mental health issue.

In addition, the Veteran has also claimed service connection for fatigue.  However, the July 2017 VA examiner noted that fatigue was not a separate or identifiable condition and had not been diagnosed as such at any time.  Rather, it was a symptom of parasomnia and other mental health issues.  Thus, the Board finds that, there is no current "fatigue" disability for the purposes of service connection, even in the context of an undiagnosed illness.  Fatigue is only a symptom with a clear and specific etiology related to nonservice-connected conditions.  It is not an undiagnosed illness and is not medically unexplained, and therefore service connection is not warranted.

C.  Cardiovascular Disorder

The Veteran contends that he has a cardiovascular disorder associated with his service in Southwest Asia.  During his November 2015 hearing, he testified that he had heart fluctuations in the form of a low heart rate.  VA treatment records generated during the period on appeal only reflect a history of bradycardia, a finding confirmed by the July 2017 VA examiner.

Bradycardia is a slowness of the heartbeat, so that the pulse rate is less than 60 per minute.  This can occur in normal persons, particularly during sleep.  Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition (2003).  The July 2017 examiner stated that bradycardia was a condition with a clear and specific diagnosis.  It was a variant of normal in physically fit adults, and demonstrates an efficient heart.  Indeed, bradycardia is not a condition contemplated by VA's disability rating schedule.  See 38 C.F.R. § 4.104.

Notably, the Veteran has a history of chest pain both during and after service.  However, chest pain can be associated with bradycardia.  Mosby's Medical Dictionary, 8th edition. (2009).  There is no evidence to indicate chest pain would be associated with another condition, as the record is otherwise negative for any findings of a cardiovascular disorder.  VA treatment records from August 1999 and November 1999 noted normal x-ray findings and an adequate exercise tolerance test, respectively.  An April 2005 private echocardiogram only noted bradycardia.  The July 2017 VA examiner did not identify any other cardiovascular conditions.

In sum, bradycardia is a specific and identifiable condition.  It is the only cardiovascular condition indicated by the evidence, and it is not a disability for which VA compensation may be granted.  Therefore, service connection for a cardiovascular disorder is not warranted.


ORDER

Service connection for abdominal pain due to undiagnosed illness is granted.

Service connection for a sleep disorder is denied.

Service connection for fatigue is denied.

Service connection for a cardiovascular disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


